  Case 18-22362      Doc 33    Filed 04/18/19 Entered 04/18/19 14:41:29             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-22362
Tawanda Hamberry                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

                   ORDER VACATING ORDER FOR PAYROLL CONTROL

       This cause coming to be heard on the Motion of the Debtors to vacate docket entry number 9,
entered on August 10, 2018, the Court having jurisdiction over the matter, being fully advised on the
premises and due notice being given,

IT IS HEREBY ORDERED:

 1. That the Order for Payroll Control, docket entry number 9, entered on August 10, 2018 is hereby
VACATED.




                                                         Enter:


                                                                  Timothy A. Barnes
Dated: April 18, 2019                                             United States Bankruptcy Judge

 Prepared by:
